                                         Case 3:13-cv-04115-WHO Document 906 Filed 12/13/18 Page 1 of 2




                                   1

                                   2                                UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5                                                     Case No. 13-cv-04115-WHO

                                   6     IN RE KOREAN RAMEN ANTITRUST
                                         LITIGATION                                      VERDICT FORM
                                   7

                                   8

                                   9

                                  10
                                                  We, the jury, unanimously find as follows on the questions submitted to us:
                                  11
                                       Question 1: Did Plaintiffs prove that there was a conspiracy to fix the prices of Korean
                                  12   ramen noodles?
Northern District of California
 United States District Court




                                  13
                                       Yes ____ No ____
                                  14
                                       If you answer “yes,” then proceed to question 2. If you answer “no,” then do not answer any
                                  15   other questions.

                                  16   Question 2: Did Plaintiffs prove that the conspiracy was intended to have a substantial effect
                                       in the United States, and that it did have such a substantial effect?
                                  17

                                  18   Yes ____ No ____

                                  19   If you answer “yes,” then proceed to question 3. If you answer “no,” then do not answer any
                                       other questions.
                                  20
                                       Question 3: Did Plaintiffs prove that any of the following Defendants participated in the
                                  21
                                       conspiracy?
                                  22
                                       Nongshim Co. Ltd. (“Nongshim Korea”):              Yes ____ No ____
                                  23
                                       Nongshim America, Inc. (“Nongshim America”):       Yes ____ No ____
                                  24

                                  25   Ottogi Co., Ltd. (“Ottogi Korea”):                 Yes ____ No ____

                                  26   Ottogi America, Inc. (“Ottogi America”):           Yes ____ No ____

                                  27   Answer the remaining questions for any Defendant(s) for which you answered “yes.” Do not
                                       answer any other questions for any Defendant(s) for which you answered “no.”
                                  28
                                         Case 3:13-cv-04115-WHO Document 906 Filed 12/13/18 Page 2 of 2



                                       Question 4: Did Plaintiffs prove that the conspiracy caused Plaintiffs to pay more for
                                   1   Korean ramen noodles in the United States than they otherwise would have?
                                   2
                                       Direct Purchaser Class: Yes ____ No ____
                                   3
                                       Indirect Purchaser Class: Yes ____ No ____
                                   4
                                       If you answered “yes” for any Plaintiff(s) proceed to question 5. If you answered “no” for all
                                   5
                                       Plaintiff(s) do not answer any further questions.
                                   6
                                       Question 5: Did Plaintiffs prove that Defendants fraudulently concealed the conspiracy
                                   7   from purchasers of Korean ramen noodles in the United States?

                                   8   Yes ____ No ____
                                   9
                                       If you answered “yes,” then answer question 6 and do not answer question 7. If you answered
                                  10   “no,” then answer question 7 and do not answer question 6.

                                  11   Question 6: What amount of damages were caused by the conspiracy from March 1, 2003
                                       through January 31, 2010?
                                  12
Northern District of California
 United States District Court




                                       Direct Purchaser Class: $_______________
                                  13

                                  14   Indirect Purchaser Class: $_______________

                                  15   Question 7: What amount of damages were caused by the conspiracy from July 22, 2009
                                       through January 31, 2010?
                                  16

                                  17   Direct Purchaser Class: $_______________

                                  18   Indirect Purchaser Class: $_______________

                                  19   Please ensure that you have complied with the instructions in this form and answered all
                                       questions that these instructions directed you to complete. Then please have the foreperson sign
                                  20   and date this form below. After signing the form, please notify the Courtroom Deputy that a
                                  21   verdict has been reached.

                                  22

                                  23   Date: ____________________, 2018             _________________________________
                                                                                    Foreperson
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
